Exhibit 13 At A Glance 2012 Segment Revenues In Millions ($) STOCK INFORMATION SHARES OUTSTANDING 2 $47.90/$32.41 (as of Dec 31, 2012) AVG. DAILY VOLUME STOCK EXCHANGE 800,000+ NYSE (Ticker: MAN) (shares per day in 2012) People Placed in Permanent, Temporary and Contract Positions Systemwide Offices 2012 Segment Operating Unit Profit In Millions ($) FISCAL YEAR END DATE NUMBER OF SHARES ISSUED December 31 (as of Dec 31, 2012) MARKET CAPITALIZATION $3.3 billion (as of Dec 31, 2012) Strong Record of Long-Term Revenue Growth In Billions ($) Financial Highlights Revenues from Services(a) In Millions ($) 2012 presented to us a challenging economic environment. However, we were able to achieve revenues of $20.7 billion, down 1% in constant currency. Operating Profit In Millions ($) Operating Profit decreased to $411.7 million. Excluding non-recurring items, Operating Profit decreased 9.3% in constant currency from 2011, to $467.1 million in 2012. Operating Profit Margin In Percent Operating Profit Margin decreased to 2.0%. Excluding non-recurring items, Operating Profit Margin decreased from 2.5% in 2011, to 2.3% in 2012. Emerging Market Revenues In Millions ($) Emerging market revenues grew 12.1% in 2012. Key expansion markets grew: China (+30%), India (+22%) and Russia (+21%). Return on Invested Capital (ROIC) In Percent Return on Invested Capital is defined as operating profit after tax divided by the average monthly total of net debt and equity for the year. Net debt is defined as total debt less cash and cash equivalents. Net Earnings In Millions ($) Net Earnings decreased to $197.6 million. Excluding non-recurring items, Net Earnings decreased from $270.0 million in 2011 to $236.2 million in 2012. Total Capitalization In Millions ($) Debt as a percentage of total capitalization was 24% in 2012, compared to 22% in 2011 and 23% in 2010. Net Earnings Per Share–Diluted Net Earnings Per Share–Diluted decreased to $2.47. Excluding non-recurring items, it decreased 4.3% in constant currency from 2011, to $2.95. (a) Revenues from Services includes fees received from our franchise offices of $30.9 million, $22.3 million, $23.6 million, $25.2 million and $23.9 million for 2008, 2009, 2010, 2011 and 2012, respectively. These fees are primarily based on revenues generated by the franchise offices, which were $1,148.1 million, $746.7 million, $968.0 million, $1,075.2 million and $1,051.8 million for 2008, 2009, 2010, 2011 and 2012, respectively. In the United States, where the majority of our franchises operate, Revenues from Services includes fees received from the related franchise operations of $17.7 million, $10.5 million, $13.7 million, $13.6 million and $14.6 million for 2008, 2009, 2010, 2011 and 2012, respectively. These fees are primarily based on revenues generated by the franchise operations, which were $746.2 million, $459.3 million, $622.0 million, $646.1 million and $691.7 million for 2008, 2009, 2010, 2011 and 2012, respectively. (b) Amounts exclude the impact of legal costs and global reorganization charges. (See Note 1 to the Consolidated Financial Statements for further information.) (c) Amounts exclude the impact of global reorganization charges. (See Note 1 to the Consolidated Financial Statements for further information.) (d) Amounts exclude the impact of the goodwill and intangible asset impairment charges related to our investments in Right Management and Jefferson Wells, and global reorganization charges. (See Note 1 to the Consolidated Financial Statements for further information.) (e) Amounts exclude the impact for the goodwill impairment charge related to our investment in Jefferson Wells, loss on the sale of an equity investment, charge related to the extinguishment of our interest rate swap agreements and amended revolving credit facility, and global reorganization charges. (See Note 1 to the Consolidated Financial Statements for further information.) (f) Amounts exclude the impact of the goodwill and intangible asset impairment charge related to our investment in Right Management, French business tax refund, French payroll tax modification, French competition investigation and global reorganization charges. (See Note 1 to the Consolidated Financial Statements for further information.) TABLE OF CONTENTS 25 Management’s Discussion & Analysis 47 Management Report on Internal Control Over Financial Reporting 48 Report of Independent Registered Public Accounting Firm 50 Consolidated Statements of Operations 50 Consolidated Statements of Comprehensive Income (Loss) 51 Consolidated Balance Sheets 52 Consolidated Statements of Cash Flows 53 Consolidated Statements of Shareholders’ Equity 54 Notes to Consolidated Financial Statements 83 Selected Financial Data 83 Performance Graph 84 Principal Operating Units 85 Corporate Information MANAGEMENT’S DISCUSSION & ANALYSIS of financial condition and results of operations Business Overview 2012 Segment Revenues in Millions ($) 2012 Segment Operating Unit Profit in Millions ($) ManpowerGroup Inc. is a world leader in innovative workforce solutions and services. Our global network of nearly 3,500 offices in 80 countries and territories allows us to meet the needs of our clients in all industry segments, whether they are global, multinational or local companies. We create power that drives organizations forward, accelerates personal success and builds more sustainable communities. We power the world of work. By offering a complete range of workforce solutions and services, we can help any company — no matter where they are in their business evolution — raise productivity, improve strategy, quality, efficiency and cost reduction across their total workforce to achieve their business goals. ManpowerGroup provides a comprehensive suite of high-impact innovative workforce solutions and services for the entire business cycle including: • Recruitment and Assessment — By leveraging our trusted brand, vertical knowledge and expertise, we know what talent looks like and where to find it; and we have built a deeper talent pool to provide our clients access to the people they need faster. Through our world-leading assessments, we gain a deeper understanding of the people we serve, allowing us to truly identify a candidate’s potential, resulting in a better cultural match. • Training and Development — We effectively and efficiently assess and develop skills, keeping our associates ahead of the curve so they can get the job done each time every time. We offer extensive training courses and leadership development solutions for clients to maximize talent and optimize performance. • Career Management — We engage consultants that value and understand the human side of business, making meaningful impact on both the people and organizations we serve. The countercyclical nature of the career transition industry helps strengthen our portfolio during economic downturns. • Outsourcing — We provide clients with outsourcing services related to human resources functions primarily in the areas of large-scale recruiting and workforce-intensive initiatives that are outcome-based, thereby sharing in the risk and reward with our clients. • Workforce Consulting — We are a global leader in innovative workforce solutions. We help clients create and align their workforce strategy to achieve their business strategy, increasing business agility and personal flexibility and accelerating personal and business success. This comprehensive and diverse business mix helps us to partially mitigate the cyclical effects of the national economies in which we operate. Our family of brands and offerings includes: • ManpowerGroup — We are a world leader in innovative workforce solutions. We leverage our global reach and local expertise of tens of thousands of people across 80 countries and territories, making it possible for businesses to access the talent they need when they need it. • Manpower — We are a global leader in contingent and permanent recruitment workforce solutions. We provide the personal flexibility and agility businesses need with a continuum of staffing solutions. • Experis — We are a global leader in professional resourcing and project-based workforce solutions. With operations in over 50 countries and territories, we deliver 51 million hours of professional talent specializing in IT, Finance and Engineering to accelerate clients’ businesses each year. • Right Management — We are a global leader in talent and career management workforce solutions. Through our innovative and proprietary process, we leverage our expertise to successfully increase productivity and optimize business performance. We design and deliver solutions to align talent strategy with business strategy. • ManpowerGroup Solutions — We provide clients with human resources outsourcing services primarily in the areas of large-scale recruiting and outcome-based workforce-intensive initiatives, thereby sharing in the risk and reward with our clients. ManpowerGroup Solutions includes Talent Based Outsourcing (TBO), TAPFIN - Managed Service Provider (MSP), Recruitment Process Outsourcing (RPO), Borderless Talent Solutions (BTS) and Strategic Workforce Consulting (SWC). We are one of the largest providers of MSP and RPO services in the world. 25 ManpowerGroup 2012 Annual ReportManagement’s Discussion & Analysis MANAGEMENT’S DISCUSSION & ANALYSIS of financial condition and results of operations Our leadership position also allows us to be a center for quality employment opportunities for people at all points in their career paths. In 2012, we connected 3.4 million people to opportunities and purpose, who worked to help our more than 400,000 clients meet their business objectives. Seasoned professionals, temporary to permanent, skilled laborers, mothers returning to work, elderly persons wanting to supplement pensions and disabled individuals — all turn to the ManpowerGroup companies for employment possibilities. Similarly, governments of the nations in which we operate look to us to help reduce unemployment and train the unemployed with the skills they need to enter the workforce. We provide a bridge to experience and employment, building more sustainable communities. We have a unique ability to connect our deep understanding of human potential to the ambition of business so that organizations and individuals can capitalize on unseen opportunities and achieve more than they imagined. Our industry is large and fragmented, comprised of thousands of firms employing millions of people and generating billions of United States dollars in annual revenues. It is also a highly competitive industry, reflecting several trends in the global marketplace, notably increasing demand for skilled people and consolidation among clients in the employment services industry itself. We manage these trends by leveraging established strengths, including one of the employment services industry’s most recognized and respected brands; geographic diversification; size and service scope; an innovative product mix; and a strong client base. While staffing is an important aspect of our business, our strategy is focused on providing both the skilled employees our clients need and high-value workforce management, outsourcing and consulting solutions. Client demand for workforce solutions and services is dependent on the overall strength of the labor market and secular trends toward greater workforce flexibility within each of the countries and territories in which we operate. Improving economic growth typically results in increasing demand for labor, resulting in greater demand for our staffing services. During periods of increasing demand, we are able to improve our profitability and operating leverage as our current cost base can support some increase in business without a similar increase in selling and administrative expenses. Correspondingly, during periods of weak economic growth or economic contraction, the demand for our staffing services typically declines. When demand drops as we experienced in 2012, our operating profit is typically impacted unfavorably as we experience a deleveraging of our selling and administrative expense base as expenses may not decline at the same pace as revenues. In periods of economic contraction, we may have more significant expense deleveraging, as we believe it is prudent not to reduce selling and administrative expenses to levels that could negatively impacting the long-term potential of our branch network and brands. The nature of our operations is such that our most significant current asset is accounts receivable, with an average days sales outstanding of approximately55 days based on the markets where we do business. Our most significant current liabilities are payroll related costs, which are paid either weekly or monthly. As the demand for our services increases, we generally see an increase in our working capital needs, as we continue to pay our associates on a weekly or monthly basis, while the related accounts receivable increase as they are outstanding for much longer, which may result in a decline in operating cash flows. Conversely, as the demand for our services declines, we generally see a decrease in our working capital needs, as the existing accounts receivable are collected and not replaced at the same level, resulting in a decline of our accounts receivable balance, with less of an effect on current liabilities due to the shorter cycle time of the payroll related items. This may result in an increase in our operating cash flows, however any such increase would not be sustainable in the event that the economic downturn continued for an extended period. Our career management services are counter-cyclical to our staffing services, which helps to minimize the impact of an economic downturn on our overall financial results. Due to our industry’s sensitivity to economic factors, the inherent difficulty in forecasting the direction and strength of the economy and the short-term nature of staffing assignments, it is difficult to forecast future demand for our services with absolute certainty. As a result, we monitor a number of economic indicators, as well as recent business trends, to predict future revenue trends for each of our reportable segments. Based upon these anticipated trends, we determine what level of personnel and office investments are necessary to take full advantage of growth opportunities. Our business is organized and managed primarily on a geographic basis, with Right Management currently operating as a separate global business unit. Each country and business unit generally has its own distinct operations and management team, providing services under our global brands. We have an executive sponsor for each global brand who is responsible for ensuring the integrity and consistency of delivery locally. We develop and implement global workforce solutions for our clients that deliver the outcomes that help them achieve their business strategy. Each operation reports directly or indirectly 26 ManpowerGroup 2012 Annual ReportManagement’s Discussion & Analysis through a regional manager, to a member of executive management. Given this reporting structure, all of our operations have been segregated into the following reporting segments: Americas, which includes United States and Other Americas; Southern Europe, which includes France, Italy and Other Southern Europe; Northern Europe; APME (Asia Pacific Middle East); and Right Management. The Americas, Southern Europe, Northern Europe and APME segments derive a significant majority of their revenues from the placement of contingent workers. The remaining revenues within these segments are derived from other workforce solutions and services, including recruitment and assessment, training and development, and ManpowerGroup Solutions. ManpowerGroup Solutions includes TBO, MSP, RPO, BTS and SWC. Right Management’s revenues are derived from career management and workforce consulting services. Segment revenues represent sales to external clients. Due to the nature of our business, we generally do not have export sales. We provide services to a wide variety of clients, none of which individually comprises a significant portion of revenues for us as a whole or for any segment. Financial Measures — Constant Currency and Organic Constant Currency Changes in our financial results include the impact of changes in foreign currency exchange rates and acquisitions. We provide “constant currency” and “organic constant currency” calculations in this report to remove the impact of these items. We express year-over-year variances that are calculated in constant currency and organic constant currency as a percentage. When we use the term “constant currency,” it means that we have translated financial data for a period into United States dollars using the same foreign currency exchange rates that we used to translate financial data for the previous period. We believe that this calculation is a useful measure, indicating the actual growth of our operations. We use constant currency results in our analysis of subsidiary or segment performance. We also use constant currency when analyzing our performance against that of our competitors. Substantially all of our subsidiaries derive revenues and incur expenses within a single country and, consequently, do not generally incur currency risks in connection with the conduct of their normal business operations. Changes in foreign currency exchange rates primarily impact reported earnings and not our actual cash flow unless earnings are repatriated. When we use the term “organic constant currency,” it means that we have further removed the impact of acquisitions in the current period from our constant currency calculation. We believe that this calculation is useful because it allows us to show the actual growth of our pre-existing business. Constant currency and organic constant currency percent variances, along with a reconciliation of these amounts to certain of our reported results, are included on pages 35 and 36. Results of Operations — Years Ended December 31, 2012, 2011 and 2010 In 2012, we saw revenue slow in several of our markets, which unfavorably impacted our operating leverage and profitability. The decline in revenues in 2012 from 2011 was due to the economic uncertainty primarily in Europe and the United States. We saw slowing in our staffing/interim and our permanent recruitment businesses, as both declined from the prior year. Our ManpowerGroup Solutions business showed solid growth over 2011. At Right Management, we saw a decrease in demand for the talent management services, as clients have delayed their discretionary spending, but an increase in demand for our counter-cyclical outplacement services. We saw a decrease in our gross profit margin in 2012 compared to 2011 mostly due to the decline in our staffing/interim and permanent recruitment businesses, offset by the growth in our higher-margin ManpowerGroup Solutions business and Right Management’s outplacement services. We saw a deleveraging of our expenses as we did not decrease expenses as quickly as revenues declined during 2012. We incurred $48.8 million of reorganization charges in 2012, $26.6 million of which occurred in the fourth quarter, as we further streamline and simplify our organization. Client demand for workforce solutions and services is dependent on the overall strength of the labor market and secular trends toward greater workforce flexibility within each of the countries and territories in which we operate. Slowing economic growth or economic contraction typically results in decreasing demand for labor, resulting in less demand for our staffing services. This slowdown typically impacts our operating profit unfavorably as we may experience a deleveraging of our selling and administrative expense base as expenses may not change at the same pace as revenues. 27 ManpowerGroup 2012 Annual ReportManagement’s Discussion & Analysis MANAGEMENT’S DISCUSSION & ANALYSIS of financial condition and results of operations CONSOLIDATED RESULTS — 2 The following table presents selected consolidated financial data for 2012 as compared to 2011. (in millions, except per share data) Reported Variance Variance in Constant Currency Variance in Organic Constant Currency Revenues from services $ $ )% )% )% Cost of services ) Gross profit ) ) ) Gross profit margin % % Selling and administrative expenses ) ) ) Selling and administrative expenses as a % of revenues % % Operating profit ) ) ) Operating profit margin % % Net interest expense ) Other expenses ) Earnings before income taxes ) ) Provision for income taxes ) Effective income tax rate % % Net earnings $ $ ) ) Net earnings per share — diluted $ $ ) ) Weighted average shares — diluted )% The year-over-year decrease in revenues from services of 6.0% (–1.4% in constant currency and –2.0% on an organic constant currency basis) was attributed to: • decreased demand for services in several of our markets within Southern Europe and Northern Europe, where revenues decreased 11.7% (–4.2% in constant currency and –5.3% on an organic constant currency basis) and 6.3% (–1.3% on a constant currency basis), respectively. Several of our larger markets such as France and Italy experienced revenue declines of 12.2% (–4.6% in constant currency and –6.1% on an organic constant currency basis) and 15.8% (–8.9% on a constant currency basis), respectively, due to the current economic environment in these countries; • revenue decline in the United States of 4.0% primarily due to a decrease of our key account client revenues because of softening demand as well as stronger pricing discipline on new business opportunities; • decreased demand for talent management services at Right Management, where these revenues decreased 12.8% (–11.2% on a constant currency basis); and • a 4.6% decrease due to the impact of currency exchange rates; partially offset by • our acquisitions of three entities in APME during April 2011, two acquisitions in Southern Europe at the end of September 2011 and in April 2012, and one acquisition in the Americas during April 2012, which combined to add 0.6% of revenue growth to our consolidated results; • Other Americas and APME experienced revenue growth of 9.6% and 1.6%, respectively, on an organic constant currency basis; and • increased demand for our outplacement services at Right Management, where these revenues increased 10.1% (12.2% on a constant currency basis). 28 ManpowerGroup 2012 Annual ReportManagement’s Discussion & Analysis The year-over-year 20 basis point (–0.20%) decrease in gross profit margin was primarily attributed to: • a 40 basis point (–0.40%) decline from our staffing/interim business primarily related to pricing pressures in some of our European markets and within the Experis business line in the United States; partially offset by • a 10 basis point (0.10%) favorable impact from strong growth and improved margins in Right Management’s higher-margin outplacement services; and • a 10 basis point (0.10%) increase due to the impact of currency exchange rates. The 4.8% decline in selling and administrative expenses in 2012 (–0.8% in constant currency and –1.5% in organic constant currency) was attributed to: • a decrease in our organic salary-related costs, because of lower headcount and lower variable incentive-based costs; • a 4.0% decrease due to the impact of currency exchange rates; partially offset by • reorganization costs of $48.8 million, comprised of $9.8 million in the Americas, $3.8 million in Southern Europe, $13.2 million in Northern Europe, $0.7 million in APME, $10.9 million at Right Management and $10.4 million in corporate expenses; • legal costs of $10.0 million in the United States, primarily related to a settlement agreement in connection with a lawsuit involving allegations regarding the Company’s vacation pay practices in Illinois; and • the additional recurring selling and administrative costs as a result of the acquisitions in Southern Europe, APME and the Americas. Selling and administrative expenses as a percent of revenues increased 20 basis points (0.20%) in 2012 compared to 2011. The change in selling and administrative expense as a percent of revenues consists of: • a 15 basis point (0.15%) increase due to the reorganization costs of $48.8 million in 2012 compared to $23.1 million in 2011; and • a 5 basis point (0.05%) increase due to the legal costs of $10.0 million in the United States as noted above. Interest and other expenses are comprised of interest, foreign exchange gains and losses and other miscellaneous non-operating income and expenses. Interest and other expenses were $43.3 million in 2012 compared to $44.3 million in 2011. Net interest expense decreased $0.3 million in 2012 to $35.2 million from $35.5 million in 2011 due to lower interest rates. Other expenses decreased $0.7 million in 2012 due primarily to a $1.9 million decrease in translation losses. We recorded an income tax expense at an effective rate of 46.4% for 2012, as compared to an effective rate of 47.6% for 2011. The 2012 tax rate is lower than the 2011 rate due to the benefits resulting from the changes in our legal entity structure. The 46.4% effective tax rate is higher than the United States Federal statutory rate of 35% due primarily to valuation allowances, other permanent items, discrete items related to reorganization costs described further in Note 1 to the Consolidated Financial Statements, and the French business tax. Excluding the impact of the discrete items and the French business tax, our tax rate for 2012 and 2011 would have been approximately 33% and 36%, respectively. The 2012 tax rate, excluding the discrete items and French business tax, is lower than the 2011 rate due to the benefits resulting from the changes in our legal entity structure. The United States Federal Work Opportunity Tax Credit (“WOTC”) was retroactively reinstated to January 1, 2012 as part of the American Taxpayer Relief Act, which was enacted on January 2, 2013. The $7.0 million tax benefit related to 2012 will be recognized by the Company during the first quarter of 2013, the period during which the law was enacted. The American Taxpayer Relief Act also extended the WOTC through December 31, 2013. Net earnings per share — diluted was $2.47 in 2012 compared to $3.04 in 2011. Foreign currency exchange rates unfavorably impacted net earnings per share — diluted by approximately $0.14 per share in 2012. Weighted average shares — diluted decreased 3.3% to 80.1 million in 2012 from 82.8 million in 2011. This decrease was primarily a result of the repurchase of 3.6 million shares in 2012. 29 ManpowerGroup 2012 Annual ReportManagement’s Discussion & Analysis MANAGEMENT’S DISCUSSION & ANALYSIS of financial condition and results of operations CONSOLIDATED RESULTS — 2 The following table presents selected consolidated financial data for 2011 as compared to 2010. (in millions, except per share data) Reported Variance Variance in Constant Currency Variance in Organic Constant Currency Revenues from services $ $ % % % Cost of services Gross profit Gross profit margin % % Selling and administrative expenses, excluding impairment charges Goodwill and intangible asset impairment charges — Selling and administrative expenses ) ) ) Selling and administrative expenses as a % of revenues % % Operating profit (loss) ) Operating profit margin % )% Net interest expense ) Other expenses Earnings (loss) before income taxes ) Provision for income taxes Effective income tax rate % % Net earnings (loss) $ $ ) Net earnings (loss) per share — diluted $ $ ) Weighted average shares — diluted % The year-over-year increase in revenues from services was primarily attributed to: • increased demand for services in most of our markets, including the Americas, Southern Europe, Northern Europe and APME, where revenues increased 14.5%, 12.3%, 9.3% and 14.2%, respectively, on a constant currency basis; • our acquisition of COMSYS in April 2010, which added approximately 1.0% revenue growth to our consolidated results in 2011. In 2011, the United States and the Americas experienced revenue growth of approximately 6.0% and 10.0%, respectively, on an organic constant currency basis; • our acquisition of three entities in APME during April 2011 and Proservia in Southern Europe during September 2011, which added 0.9% revenue growth to our consolidated results. In 2011, APME and Southern Europe experienced revenue growth of 7.6% and 11.9%, respectively, on an organic constant currency basis; and • a 5.0% increase due to the impact of currency exchange rates; partially offset by • decreased demand for services for Right Management, where revenues decreased 16.6%, on a constant currency basis, including a 25.9% decline on a constant currency basis in our outplacement services. The overall 40 basis point (–0.40%) decrease in gross profit margin was attributed to: • a 30 basis point (–0.30%) decline due to the outplacement revenue decline of Right Management, where the gross profit margin was higher than our Company average; • a 10 basis point (–0.10%) decline from our staffing/interim business, because of pricing pressures during the latter part of 2011 due to the economic environment and a decrease in French payroll tax subsidies; and • a 10 basis point (–0.10%) decline due to our acquisitions in APME; partially offset by • a 10 basis point (0.10%) favorable impact due to the growth in our permanent recruitment business. The 5.5% decrease in selling and administrative expenses in 2011 (9.2% decrease in constant currency) was attributed to: • a $428.8 million goodwill and intangible asset impairment charge in the fourth quarter of 2010 related to Right Management and Jefferson Wells as compared to no impairment charge recorded in 2011; partially offset by • an increase in our organic salary-related costs due to salary increases, and an increase in headcount in certain markets in response to the increased demand; 30 ManpowerGroup 2012 Annual ReportManagement’s Discussion & Analysis • the additional recurring selling and administrative costs as a result of the acquisitions of COMSYS in April 2010, and the APME and Proservia acquisitions in 2011; and • a 3.7% increase due to the impact of currency exchange rates. Selling and administrative expenses as a percent of revenues decreased 330 basis points (–3.30%) in 2011 compared to 2010. The change in selling and administrative expenses as a percent of revenues consists of: • a 230 basis point (–2.30%) decrease due to the goodwill and intangible asset impairment charge recorded in 2010 as compared to no impairment charge recorded in 2011; and • a 100 basis point (–1.00%) decrease due primarily to productivity enhancements and expense leveraging, as an 8.3% (or 4.1% in constant currency) increase in expense, excluding the 2010 goodwill and intangible asset impairment charge, supported the 16.6% increase in revenues (or 11.6% in constant currency). Interest and other expenses are comprised of interest, foreign exchange gains and losses and other miscellaneous non-operating income and expenses. Interest and other expenses were $44.3 million in 2011 compared to $43.2 million in 2010. Net interest expense decreased $2.0 million in 2011 to $35.5 million from $37.5 million in 2010 due primarily to the $2.2 million of interest expense we incurred in 2010 related to the write-off of COMSYS’s deferred financing costs. Other expenses increased $3.1 million in 2011 due primarily to an increase in expenses related to the noncontrolling interests in our majority-owned subsidiaries as a result of an increase in their earnings and current year acquisitions. Offsetting this increase was a decrease in translation losses of $0.5 million in 2011. This decrease was primarily related to a $1.2 million translation loss in January 2010 for Venezuela as a result of the Venezuela reporting unit’s currency (Bolivar Fuerte) being devalued and our changing the functional currency of our Venezuela reporting unit to the United States dollar as the result of its economy being deemed hyperinflationary. We recorded an income tax expense at an effective rate of 47.6% for 2011 compared to an income tax expense at an effective rate of 59.5% for 2010. The change in rate was due to the non-deductibility of the goodwill impairment charges in 2010 related to Right Management and Jefferson Wells as well as a significant change in the amount and mix of non-United States earnings and related cash repatriations and other permanent items. The 2011 rate was favorably impacted by the overall mix of earnings, primarily an increase in non-United States income. The 2011 rate is higher than the United States Federal statutory rate of 35% due primarily to the impact of non-United States income taxes, other permanent items and the French business tax. Net earnings (loss) per share — diluted was earnings of $3.04 in 2011 compared to a loss of ($3.26) in 2010. This increase was primarily related to the impact from the goodwill and intangible asset impairment charge ($384.3 million, net of tax, or $4.73 per diluted share) in 2010 that did not occur in 2011, an increase in operating earnings (excluding the impairment) and a $0.22 per share favorable impact from changes in currency exchange rates. Weighted average shares — diluted increased 2.3% to 82.8 million in 2011 from 81.0 million in 2010. This increase was primarily a result of a fewer antidilutive shares excluded from the calculation in 2011 compared to 2010. In 2011, only those stock-based awards with exercise prices greater than the average market price of the common shares during 2011 were excluded from the weighted average shares — diluted calculation. Due to the net loss in 2010, all of the stock-based awards were antidilutive and therefore were excluded from the weighted average shares — diluted calculation. SEGMENT RESULTS We evaluate performance based on operating unit profit (“OUP”), which is equal to segment revenues less direct costs and branch and national headquarters operating costs. This profit measure does not include goodwill and intangible asset impairment charges or amortization of intangible assets related to acquisitions, interest and other income and expense amounts or income taxes. Americas — The Americas segment is comprised of 794 Company-owned branch offices and 175 stand-alone franchise offices. In the Americas, revenues from services decreased 1.2% (0.5% increase in constant currency and 0.4% increase in organic constant currency) in 2012 compared to 2011. In the United States, revenues from services declined 4.0% in 2012 compared to 2011. The revenue decline in the United States was attributable to staffing/interim services within the Manpower and Experis business lines as demand from our larger strategic accounts softened in 2012 compared to 2011, and we maintained stronger pricing discipline on new business opportunities. These declines were partially offset by an increase in United States permanent recruitment revenues of 17.3% in 2012 compared to 2011. In Other Americas, revenues from services improved 4.8% (9.9% in constant currency and 9.6% on an organic constant currency basis) in 2012 compared to 2011, led by revenue growth in Canada, Mexico and Argentina of 19.2%, 10.0% and 8.2%, respectively, in constant currency (16.2% growth in Canada on an organic constant currency basis). 31 ManpowerGroup 2012 Annual ReportManagement’s Discussion & Analysis MANAGEMENT’S DISCUSSION & ANALYSIS of financial condition and results of operations Americas Revenues In Millions ($) Americas Operating Unit Profit In Millions ($) In 2011, revenues from services in the Americas increased 14.8% (14.5% in constant currency and approximately 10.0% in organic constant currency) compared to 2010. In the United States, revenues from services improved 12.7% (approximately 6.0% in organic growth) in 2011 compared to 2010. The organic growth for the Americas and the United States was primarily due to an increase in volume in our core temporary staffing business as a result of the economic improvement. In Other Americas, revenues from services improved 19.5%, or 18.4% in constant currency, in 2011 compared to 2010, led by revenue growth in Mexico and Argentina. While Mexico saw a consistent increase in demand throughout the year, Argentina’s revenue increase was primarily due to inflation. Gross profit margin increased slightly in 2012 compared to 2011 as the increase in our permanent recruitment business was partially offset by the negative impact from our interim business due to pricing pressures, an increase in unbillable time and a decrease due to the reduced FICA taxes from the one-time Hire Act credits in the United States in 2011 that did not occur in 2012. In 2011, gross profit margin increased due to the impact on the first quarter from the annualization of the COMSYS acquisition, an improvement in our United States’ staffing/interim margins due to the relatively higher growth in our Experis business and reduced FICA taxes as a result of the Hire Act, and the increase in our permanent recruitment business. The SUTA tax increases in the United States, which were effective in 2011, did not negatively impact margins, as we were able to increase our bill rates to cover the increases. In 2012, selling and administrative expenses increased 5.7% in constant currency due mostly to $9.8 million of reorganization costs and $10.0 million of legal costs incurred in 2012 as well as an increase in bad debt expense in Other Americas as a result of some uncollectible accounts receivable. The increase was also due to additional headcount in Mexico, Canada and Brazil to meet the increased demand in those countries and high inflation in Argentina. Partially offsetting these increases was a decrease in the United States, excluding the reorganization and legal costs, due primarily to a decrease in variable incentive-based compensation and lower office lease costs. In 2011, selling and administrative expenses increased 11.0% in constant currency due primarily to an increase in our organic salary-related costs, as we added headcount to support the increased demand, as well as increased variable incentive-based costs as a result of the improved profitability. OUP margin in the Americas was 2.4%, 3.1% and 2.0% for 2012, 2011 and 2010, respectively. The changes in 2012 and 2011 were primarily due to the United States, where OUP margin was 2.0%, 3.0% and 1.5% in 2012, 2011 and 2010, respectively. The margin decrease in 2012 in the United States was due to the reorganization and legal costs noted above, as well as expense deleveraging as we did not decrease expenses as quickly as revenues declined. Other Americas OUP margin was 3.2%, 3.2% and 2.9% in 2012, 2011 and 2010, respectively. The margin increase in the Americas in 2011 resulted from the higher revenue and gross margin levels coupled with the improved leveraging of expenses. Southern Europe — In 2012, revenues from services in Southern Europe, which includes operations in France and Italy, decreased 11.7% (–4.2% in constant currency and –5.3% on an organic constant currency basis) compared to 2011. In 2012, revenues from services decreased 6.1% in organic constant currency in France (which represents 74.8% of Southern Europe’s revenues) and decreased 8.9% in constant currency in Italy (which represents 14.6% of Southern Europe’s revenues) and 1.1% (6.9% increase in constant currency) in Other Southern Europe compared to 2011. These decreases in France and Italy were due primarily to a softening demand in the staffing/interim business as well as a 21.2% decline in constant currency in our permanent recruitment business, mostly driven by the further winding down of the Pole Emploi contract in France. In 2011, revenues from services in Southern Europe increased 18.1% (12.3% in constant currency and 11.9% in organic constant currency) compared to 2010.In 2011, revenues from services increased 12.1% in organic constant currency in France, 14.2% in constant currency in Italy and 6.8% in constant currency in Other Southern Europe compared to 2011. These increases resulted from strong growth in the staffing/interim business, and a 17.4% constant currency increase in permanent recruitment revenues. Southern Europe Revenues In Millions ($) Southern Europe Operating Unit Profit In Millions ($) 32 ManpowerGroup 2012 Annual ReportManagement’s Discussion & Analysis Gross profit margin remained flat in 2012 compared to 2011 as the improvement related to our two acquisitions in France was offset by the decrease in our permanent recruitment business, including the further wind down of the Pole Emploi contract in France, and pricing pressures in Italy that unfavorably impacted staffing/interim gross margins. In 2011, gross profit margin decreased due primarily to the legislative reduction in French payroll tax subsidies that was effective in January 2011. In 2012, selling and administrative expenses decreased 7.6% (–0.1% in constant currency and –2.4% on an organic constant currency basis) compared to 2011. The decrease in selling and administrative expenses was due to lower organic salary-related costs as headcount was reduced, partially offset by the additional costs from the Proservia and Damilo acquisitions, additional bad debt expense incurred in France and Italy as a result of collection issues with certain clients, and $3.8 million of reorganization costs in 2012 compared to $1.5 million in 2011. In 2011, selling and administrative expenses increased 8.3% (an increase of 3.3% in constant currency) compared to 2010. The increase in selling and administrative expenses was due primarily to an increase in the number of employees, resulting primarily from the acquisition of Proservia, as well as increased variable incentive-based costs due to the improved profitability. OUP margin in Southern Europe was 1.5%, 2.1% and 1.5% for 2012, 2011 and 2010, respectively. OUP margin decreased in 2012 primarily due to France, where the OUP margin was 1.0%, 1.4%, and 0.9% in 2012, 2011, and 2010, respectively, as the increase in the gross profit margin did not fully compensate for the deleveraging of expenses as we did not decrease selling and administrative expenses to the extent of the revenue decline. Italy’s OUP margin was 4.3%, 5.9% and 4.5% in 2012, 2011 and 2010, respectively. Italy’s margin decrease in 2012 was due to the decrease in gross profit margin and deleveraging of expenses. Other Southern Europe’s OUP margin was 1.3%, 1.4% and 1.0% in 2012, 2011 and 2010, respectively. Northern Europe — In Northern Europe, which includes operations in the United Kingdom, the Nordics, Germany and the Netherlands (comprising 25.9%, 23.5%, 13.0%, and 9.6%, respectively, of Northern Europe’s revenues), revenues from services decreased 6.3% (–1.3% in constant currency) in 2012 as compared to 2011. The decrease in revenues was primarily attributable to declines in our Experis business line, which saw softening demand in both our interim and permanent recruitment, as well as a decline in our ManpowerGroup Solutions business. This decline was partially offset by growth in our Manpower business line, primarily in the United Kingdom. Northern Europe Revenues In Millions ($) Northern Europe Operating Unit Profit In Millions ($) In 2011, revenues from services in Northern Europe increased 15.3% (9.3% in constant currency) as compared to 2010. The growth came from our staffing/ interim business and our permanent recruitment business, which increased revenues 19.1% in constant currency. Gross profit margin decreased in 2012 due to the decline in our staffing/interim margins as we had an increase of unbillable labor due to lower bench utilization and higher vacation pay in Germany and Sweden, and general pricing pressures in the Netherlands. The decrease is also due to the business mix changes in our revenues, as staffing/interim revenue growth came from our lower-margin United Kingdom market, and our higher-margin permanent recruitment and ManpowerGroup Solutions revenues declined. In 2011, gross profit margin decreased primarily due to a decrease in staffing/interim margins partly due to increased unbillable labor, and changes in our mix of business across the segment. In 2012, selling and administrative expenses decreased 9.6% (–4.4% in constant currency) compared to 2011. The decrease in selling and administrative expenses was due primarily to lower headcount, which reduced compensation-related expenses such as salaries and variable incentive-based costs, and overall tighter expense controls. In 2011, selling and administrative expenses increased 8.6% (an increase of 2.8% in constant currency) compared to 2010. The increase in selling and administrative expenses was due primarily to salary increases, additional headcount required to meet the higher demand for our services in certain markets and business lines, and $10.0 million of severances and office closure costs as we streamlined our single brand Experis strategy to drive productivity and efficiency. 33 ManpowerGroup 2012 Annual ReportManagement’s Discussion & Analysis MANAGEMENT’S DISCUSSION & ANALYSIS of financial condition and results of operations OUP margin for Northern Europe was 2.8%, 3.5% and 2.8% in 2012, 2011 and 2010, respectively. The OUP margin decline in 2012 was primarily due to the decline in revenue and gross profit margin. The margin increase in 2011 was the result of gaining operating leverage to support higher revenue levels without a similar increase in expenses. APME Revenues In Millions ($) APME Operating Unit Profit In Millions ($) APME — In 2012, revenues from services for APME increased 2.5% (3.1% in constant currency and 1.6% on an organic constant currency basis) compared to 2011. China and India both made acquisitions in 2011, which significantly increased their revenues. Excluding acquisitions, revenue growth in constant currency for 2012 in China and India was 11.4% and 17.5%, respectively. In Japan (which represents 42.9% of APME’s revenues), we saw a slight decrease of 0.2% on a constant currency basis for 2012 due to declining demand for our staffing services within our Manpower business line, offset by a 16.6% increase in the combined Experis and ManpowerGroup Solutions business lines, compared to 2011. In Australia, revenues were down 6.0% in constant currency for 2012 compared to 2011 due to the decreased demand resulting from their economic slowdown. In 2011, revenues from services increased 24.0% (14.2% in constant currency and 7.6% on an organic constant currency basis) compared to 2010. In 2011, China and India both made acquisitions, which significantly increased their revenues. Excluding acquisitions, revenue growth in constant currency was 81.7% and 18.1% for China and India, respectively. Australia also experienced strong revenue growth in their staffing/interim business, which resulted in growth of 13.2% in constant currency in 2011 compared to 2010. This was offset, in part, by Japan where revenues from services were flat in constant currency in 2011 compared to 2010 as a 33.9% increase in the ManpowerGroup Solutions business offset the decline in their staffing/interim business. Gross profit margin decreased in 2012 compared to 2011 due to the margin declines in our higher-margin ManpowerGroup Solutions business as well as a slight margin decline in our lower-margin staffing/interim business. In 2011, gross profit margin decreased due to the changes in business mix that were impacted, in part, by growth in several larger clients with lower margin business and by the lower-margin business in one of our China acquisitions. Selling and administrative expenses decreased 3.6% (–3.5% in constant currency) in 2012 compared to 2011 due to productivity improvements along with tighter expense controls. In 2011, selling and administrative expenses increased compared to 2010 due to the addition of recurring selling and administrative costs of the China and India acquisitions and increased compensation costs arising from headcount increases to support the growth in organic revenues and an increase in variable incentive-based compensation as a result of improved results. OUP margin for APME was 3.3%, 3.0%, and 2.2% in 2012, 2011 and 2010, respectively. The OUP margin increase in 2012 was due to productivity improvements and tighter expense controls as we were able to decrease our selling and administrative expenses while revenues increased. The improvement in 2011 was due to the increase in revenues and gross profit margin without the corresponding increase in costs. Right Management Revenues In Millions ($) Right Management Operating Unit Profit In Millions ($) Right Management — Right Management is a leading global provider of talent and career management workforce solutions operating in over 130 offices in more than 50 countries and territories. In 2012, revenues from services increased 1.5% (3.4% in constant currency). The increase was due to the growth in our counter-cyclical outplacement services, which were up 10.1% (12.2% in constant currency) in 2012 compared to 2011, partially offset by a 12.8% (11.2% in constant currency) decline in demand for our talent management business, as we are seeing a longer sales cycle as clients defer their discretionary spending. In 2011, revenues from services decreased 13.6% (–16.6% in constant currency). This decrease was due primarily to the decline in the demand for the counter-cyclical outplacement services, where revenues generally decline as we experience an economic recovery. The 25.9% decline in outplacement services was partially offset by an increase of 6.1% in constant currency in our talent management business. Gross profit margin increased in 2012 compared to 2011 due to the margin improvement in each business line and the business mix changes in our revenues, as we saw an increase in the higher-margin outplacement services and a decrease 34 ManpowerGroup 2012 Annual ReportManagement’s Discussion & Analysis in the lower-margin talent management business. In 2011, gross profit margin decreased due to the business mix change, as we saw declines in the higher margin outplacement services. In 2012, selling and administrative expenses decreased 1.7% (0.4% increase in constant currency) compared to 2011 as the cost savings from the reorganization plan to streamline the office infrastructure and management organization favorably impacted expense levels. In 2011, selling and administrative expenses decreased 16.5% in constant currency compared to 2010 as costs were reduced in response to the lower 2011 revenue volumes. OUP margin for Right Management was 4.1%, –0.4% and 0.9% for 2012, 2011 and 2010, respectively. The OUP margin for 2012 was higher due to the greater mix of outplacement business compared to 2011 as well as the decrease in selling and administrative expenses due to cost savings from the reorganization plan noted above, offset, in part, by the $10.9 million of reorganization costs incurred in 2012 compared to $5.5 million in 2011. OUP margin in 2011 was unfavorably impacted by the significant decrease in our career management business as well as the reorganization costs incurred during the year. Financial Measures — Constant Currency and Organic
